DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a urine collection device with a seal around the genitals, classified in A61F 5/453.
II. Claims 7-13, drawn to a urine collection device with a collection section, classified in A61B10/007.
III. Claims 14-17, drawn to a urine collection device with a collection section, classified in A61F5/451.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the device of group I requires a perimeter seal around the genitals.  The subcombination has separate utility such as a urine specimen collection device for males.
Inventions III and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the device of group I requires a perimeter seal around the genitals.  The subcombination has separate utility such as a urine specimen collection device for males.
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the device of group I requires a perimeter seal around the genitals.  The subcombination has separate utility such as a diaper for specimen collection.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

During a telephone conversation with Justin Miller on 04/07/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2920625 A (Green).
Regarding claim 1, Green teaches a urine collection device (Fig. 1) for use with an infant (Title), the device interfacing with genitals to exclude feces (Col. 2: ll. 66-71), the device comprising: 
an opening (Green Annotated Figure); 
a perimeter seal (Green Annotated Figure) around the opening; 
the perimeter seal resting around the genitals of the infant during use (Col. 2: ll. 41-45), preventing feces from contaminating the urine (Col. 2: ll. 66-71); 
a one-way valve (21) fluidly interfaced to the opening (Col. 2: ll. 37-40); 
a reservoir (18); 
whereby urine from the infant flows through the opening, through the one-way valve, and into reservoir, ready for testing (Col. 2: ll. 41-45 and 37-40).

    PNG
    media_image1.png
    740
    515
    media_image1.png
    Greyscale

Green Annotated Figure

Regarding claim 2, Green teaches the urine collection device of claim 1.
Green further teaches a removable opening cover (36) (Col. 4: ll. 2-3) placed across the opening (Fig. 1) to prevent contaminants from entering the opening before use of the urine collection device; 
the opening cover removed before application of the urine collection device to the infant (Col. 3: l. 51 – Col. 4: l.4).
“To prevent contaminants from entering the opening before use of the urine collection device” is a statement of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114]. Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.

Regarding claim 3, Green teaches the urine collection device of claim 1.
Green further teaches a post-collection seal (38) for placement across the opening, the seal extending to the perimeter seal to prevent contaminants from entering the opening after use of the urine collection device the post-collection seal applied after collection of urine is complete (Col. 2: ll. 59-65). As the post-collection seal forms a seal extending to the perimeter seal it is considered to be placed “across the opening and the perimeter seal to prevent contaminants from entering the opening after use of the urine collection device the post-collection seal applied after collection of urine is complete”.

Regarding claim 5, Green teaches the urine collection device of claim 2.
Green further teaches a post-collection seal (38) for placement across the opening, the seal extending to the perimeter seal to prevent contaminants from entering the opening after use of the urine collection device the post-collection seal applied after collection of urine is complete (Col. 2: ll. 59-65). As the post-collection seal forms a seal extending to the perimeter seal it is considered to be placed “across the opening and the perimeter seal to prevent contaminants from entering the opening after use of the urine collection device the post-collection seal applied after collection of urine is complete”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of US 4064760 A (Benjamin).
Regarding claim 4, Green teaches the urine collection device of claim 3.
Green fails to teach a post-collection seal further comprising: an adhesive layer; an adhesive-layer cover; the adhesive-layer removed, exposing the adhesive layer, when the post-collection seal is to be applied.
Benjamin teaches a urine collection device comprising a post-collection seal (at least 14) further comprising: 
an adhesive layer (Col. 3: ll. 27-29, 32-35); 
an adhesive-layer cover (16); 
the adhesive-layer removed, exposing the adhesive layer, when the post-collection seal is to be applied (Col. 3: ll. 27-39).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the post-collection seal of Green with the post-collection seal of Benjamin to reduce the likelihood of contamination in the sample (Benjamin Col. 3: ll. 12-18).



Regarding claim 6, Green teaches the urine collection device of claim 5.
Green fails to teach a post-collection seal further comprising: an adhesive layer; an adhesive-layer cover; the adhesive-layer removed, exposing the adhesive layer, when the post-collection seal is to be applied.
Benjamin teaches a urine collection device comprising a post-collection seal (at least 14) further comprising: 
an adhesive layer (Col. 3: ll. 27-29, 32-35); 
an adhesive-layer cover (16); 
the adhesive-layer removed, exposing the adhesive layer, when the post-collection seal is to be applied (Col. 3: ll. 27-39).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the post-collection seal of Green with the post-collection seal of Benjamin to reduce the likelihood of contamination in the sample (Benjamin Col. 3: ll. 12-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2277043 A discloses a urine collection device with a perimeter seal around the genitals.
US 3532093 A discloses a urine collection device which excludes feces from the collected urine.
US 20070185466 A1 discloses a urine collection device which excludes feces from the collected urine and has a perimeter seal around the genitals.
US 11135104 B2 discloses a urine collection device which excludes feces from the collected urine and has a perimeter seal around the genitals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781